Citation Nr: 0605593	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for the issues on appeal.  The 
RO also denied entitlement to service connection for post-
traumatic stress disorder.  While the veteran filed an appeal 
with respect to all issues addressed in the August 2001 
decision, during the pendency of the appeal, the RO granted 
entitlement to service connection for PTSD.  Hence, that 
issue is no longer on appeal before the Board.  

In June 2002, the veteran testified during a hearing held at 
the RO.  A transcript of the proceeding is of record.  

Finally, it should be noted that while the veteran initially 
requested a hearing before a Veterans Law Judge, in December 
2003, he withdrew his request for a hearing.  As such, there 
is no pending request for a hearing, and the Board can 
proceed to adjudicate the claims on appeal.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A right knee disability was not shown in service and was 
first shown many years after service; a current right knee 
disability is not related to a disease or injury sustained in 
service.  

3.  A left knee disability was not shown in service and was 
first shown many years after service; a current left knee 
disability is not related to a disease or injury sustained in 
service.  

4.  A low back disability was not shown in service and was 
first shown many years after service; a current low back 
disability is not related to a disease or injury sustained in 
service.  

5.  A right foot disability was not shown in service and was 
first shown many years after service; a current right foot 
disability is not related to a disease or injury sustained in 
service.  

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2005).

2.  A left knee disability was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2005).  

3.  A low back disability was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2005).  

4.  A right foot disability was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, the veteran submitted his claims for 
service connection in March 2000.  In an April 2001 letter 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing a current disability and a 
relationship between a current disability and service.   In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in April 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical center and private treatment through 
the Vet Center and through Dr. F. M.  The RO has obtained the 
veteran's VA outpatient treatment records and records from 
Dr. F. M.  Efforts to obtain records from the Vet Center were 
unsuccessful.  The RO advised the veteran in April 2001 of 
its inability to obtain the Vet Center records.  Hence, the 
Board finds that the RO owes the veteran no further duty to 
attempt to obtain the records.  In addition, in a June 2004 
letter, the RO advised the veteran that i signed 
authorizations were necessary in order to obtain any other 
private treatment records.  The veteran did not respond to 
the RO's request.  

Moreover, the record reflects that the veteran was afforded 
VA examinations in June 2001 and November 2002.  
Additionally, the veteran was provided an opportunity to set 
forth his contentions during the hearing before RO personnel 
in June 2002.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background and Analysis

The veteran contends that current bilateral knee, low back, 
and right foot disabilities were caused by the wear and tear 
of getting in and out helicopters during service.  He does 
not attribute the current conditions to any particular 
incident or injury during service.  Finally, during testimony 
in June 2002, he explained that claimed conditions had their 
initial onset many years following discharge from service.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A combat veteran's lay evidence of a disease or injury having 
occurred in active service is deemed sufficient if consistent 
with the circumstances, conditions, or hardship of his 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  The so-called 'combat exception', however, 
does not obviate the need for evidence of a medical nexus 
between a current disability and military service. Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 
12 Vet. App. 188, 194-95 (1999).  

The Board has carefully considered all of the evidence of 
record.  The Board finds, however, that the preponderance of 
the evidence is against the claims.  

Initially, the Board acknowledges that the veteran served in 
Vietnam and served in combat.  It does not appear, however, 
that the 'combat exception' is applicable herein, as the 
veteran does not allege that he sustained an injury during 
combat for which he did not receive medical treatment.  
Nevertheless, the veteran's testimony as to symptoms that he 
experienced during service is considered competent evidence.  

In these matters, the veteran's service medical records do 
not show complaints or treatment for a right or left knee 
condition, a low back condition, or a right foot disorder.  
Rather, during his separation examination in March 1970, the 
veteran denied a history or current symptoms of a 
musculoskeletal or lower extremity disorder.  

The first objective evidence of a knee, back or foot disorder 
was many years following service, in December 1999.  At such 
time, the veteran was applying for disability benefits 
following a long career as a railroad engineer.  X-rays 
showed a heel spur on the right, early degenerative changes 
of the lumbosacral spine, and normal knees.  His private 
physician, in a statement in February 2000, indicated that 
the veteran was permanently and totally disabled due to 
medical problems and was precluded from employment in his 
previous line of work.  

The private physician's statement, however, did not link the 
veteran's current bilateral knee, low back, or right foot 
condition to his military service.  Rather, the physician, in 
a November 2002 treatment record, indicated that he had 
severe osteoarthritis of his knees and ankles secondary to 
walking on uneven grounds and ballast rocks for 30 years.  

The veteran underwent VA examinations in June 2001 and 
November 2002.  Neither examination, however, contains 
competent evidence linking a current disability to service.  
During the June 2001 examination, the veteran reported a 
history of back pain for many years.  He did not attribute a 
current disability to any significant injury.  The examiners 
in June 2001 noted diagnoses of degenerative joint and 
degenerative disc disease, chondromalacia of the knees, and 
spurs on the right foot.  No opinion was offered as to the 
etiology of the conditions.  

During the VA examination, in November 2002, the examiners 
opined that the veteran's current bilateral knee, and right 
foot condition were not due to his military service.  An 
orthopedic examiner noted that the low back condition could 
have been incurred during years of working for the railroad, 
and that the condition was less likely due to his military 
service.  

In sum, the evidence does not support the veteran's claims 
that his current bilateral knee, low back, and right foot 
disorders were due to wear and tear from climbing on and off 
helicopters.  Evening assuming, arguendo, that injuries were 
incurred during combat operations in Vietnam, the competent 
evidence shows that the veteran's current disabilities were 
incurred many years following service, and have not been 
etiologically linked to an incident or injury during service.  

The Board has carefully considered statements by the veteran 
to the effect that his current bilateral knee, low back, and 
right foot disorders were are etiologically related to his 
service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, at 127 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, as indicated above, the 
competent and persuasive evidence militates against the 
claims.

For the foregoing reasons, the claims for service connection 
for a bilateral knee, low back, and right foot disorders must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application in this appeal.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  




ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a right foot disability is denied.   



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


